         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 Paul Toomey, Nanette Langone, and Randall May             Case No. 1:19-cv-11633-LTS
 on behalf of the Estate of Martin May, individually
 and as representatives of a class of similarly situated
 persons, and on behalf of the DeMoulas (Restated)
 Profit Sharing Plan and Trust,                              AMENDED COMPLAINT

                                                                  CLASS ACTION
                        Plaintiffs,
 v.

 DeMoulas Super Markets, Inc., Arthur T. Demoulas,
 William F. Marsden, and William J. Shea,

                        Defendants.


                                  NATURE OF THE ACTION

       1.      Plaintiffs Paul Toomey, Nanette Langone, and Randall May on behalf of the Estate

of Martin May, as representatives of the Class described herein and on behalf of the DeMoulas

(Restated) Profit Sharing Plan and Trust (the “Plan”), bring this action under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”),

against Defendants DeMoulas Super Markets, Inc., (“DeMoulas”), and Arthur T. Demoulas,

William F. Marsden, and William J. Shea (the “Trustees”) (collectively with DeMoulas,

“Defendants”). As described herein, Defendants have breached their fiduciary duties with respect

to the Plan in violation of ERISA, to the detriment of the Plan and all of its participants and

beneficiaries (Plan “Members”). Plaintiffs bring this action to remedy this unlawful conduct and

to obtain appropriate monetary and equitable relief as provided by ERISA.
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 2 of 29




                               PRELIMINARY STATEMENT

         2.    As of the first quarter of 2019, Americans had approximately $8.3 trillion in assets

invested in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $29.1 Trillion in First Quarter 2019 (June 19, 2019)

available at, available at https://www.ici.org/research/stats/retirement/ret_19_q1.

         3.    To protect Americans’ retirement savings, ERISA imposes strict fiduciary duties

upon retirement plan fiduciaries. See 29 U.S.C. § 1104(a)(1). These fiduciary duties include a duty

to exercise appropriate “care, skill, prudence, and diligence” in managing the plan’s investment

options, see 29 U.S.C. § 1104(a)(1), and are considered “the highest known to the law.” Glass

Dimensions, Inc. ex rel. Glass Dimensions, Inc. Profit Sharing Plan & Tr. V. State St. Bank & Tr.

Co., 931 F. Supp. 2d 296, 304 (D. Mass. 2013).

         4.    Defendants did not prudently manage the Plan’s investment options. In a typical

defined contribution plan, the fiduciary will create a “menu” of investment options designed to

meet a wide range of needs, allowing Plan Members to determine which investments on the menu

are best suited for them and how much money to invest in each option. However, instead of

following this almost universally-adopted approach, Defendants elected to adopt a one-size fits all

approach. Specifically, Defendants offered only a single investment option in the Plan (which

consisted of a pre-determined mix of underlying investments) and locked Plan Members into that

investment, without regard to their age, anticipated retirement date, or individual preferences or

needs.

         5.    Unfortunately for Plan Members, the one-size-fits-all investment strategy designed

by Defendants was not a prudent one. To the contrary, it was wildly unsuccessful. Out of 674


                                                 2
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 3 of 29




similarly-sized retirement plans across the country, the plan performed worse – far worse – than

any other plan during the class period, with returns that were significantly below even the lowest

decile of such plans.

       6.      These abysmal returns were not the result of coincidence or bad luck. Rather, they

are the product of a fundamentally flawed investment strategy that effectively guarantees that Plan

Members will not adequately save for retirement. The members in a retirement plan generally have

a long investment horizon—most members won’t touch the money in their account for decades,

and even those members closer to retirement need that money to last for decades into retirement,

thus requiring capital appreciation for a portion of holdings. Yet contrary to the investment

objectives and time horizon of the Plan’s Members, and contrary to established norms that have

developed based upon an understanding of those objectives, Defendants’ investment approach

called for investing 70% of the Plan’s assets in low-returning fixed income accounts and only 30%

in equities. Moreover, they failed to reach even their modest equities target almost every year

throughout the statutory period, with approximately 86% of the Plan’s assets invested in fixed

income accounts and barely 14% in equities in 2013. As a result, Plan Members had no meaningful

opportunity for growth in their portfolios.

       7.      Defendants compounded their imprudence with poor execution of their ill-advised

strategy. For example, in 2014, Defendants invested $401,076,285, or 66% of the Plan’s total

assets, in cash accounts earning .05% interest or less. Even among fixed income options,

Defendants could have achieved a far higher rate of return at comparable levels of risk, but failed

to do so. A prudent fiduciary would not have allowed such a large amount of Plan assets to languish




                                                3
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 4 of 29




in underlying cash accounts that yielded effectively no return, and were in fact losing money on

an inflation-adjusted basis.

       8.      Moreover, even when Defendants chose to invest in non-cash accounts, they failed

to exercise appropriate care. Specifically, Defendants failed to secure the cheapest available share

class for both of the bond funds that the Plan invested in, causing Plan Members to pay higher fees

for identical versions of the same investments. For example, for at least the past six years

Defendants have had approximately $20 million invested in retail shares of the Alliance Bernstein

High Income Fund with an expense ratio of 0.83%, even though otherwise identical shares of the

same fund charging annual expenses of only 0.50% for investors satisfying the $2 million

investment minimum became available in October 2013. A prudent fiduciary engaged in a prudent

monitoring process would have investigated the availability of lower cost investments and

procured the lower cost, but otherwise identical, institutional shares of this fund.

       9.      Based on this conduct and the other facts alleged herein, it is reasonable to infer

that Defendants’ process for managing the Plan’s investments was flawed and inconsistent with

the applicable standard of care under ERISA. Accordingly, Plaintiffs assert a claim against

Defendants for breach of their fiduciary duty of prudence (Count One), and also assert a claim

against DeMoulas for failure to monitor its appointed fiduciaries (Count Two).

                                 JURISDICTION AND VENUE

       10.     Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that members of an employee retirement plan may pursue a civil action on behalf of the

plan to remedy breaches of fiduciary duties and other prohibited conduct, and to obtain monetary

and appropriate equitable relief as set forth in 29 U.S.C. § 1109.


                                                  4
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 5 of 29




        11.     This case presents a federal question under ERISA, and therefore this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1)(F).

        12.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the district where the plan is administered, where the breaches of fiduciary duties

giving rise to this action occurred, and where Defendants may be found. In addition, Plaintiffs

reside in this District.

                                          THE PARTIES

                                            PLAINTIFFS

        13.     Plaintiff Paul Toomey resides in Tewksbury, Massachusetts and was a Plan

Member from prior to the start of the class period until 2015. Plaintiff Toomey is entitled to receive

benefits in the amount of the difference between the value of his account as of the time his account

was distributed and what his account would have been worth at that time had Defendants not

violated ERISA as described herein. While a Member, Plaintiff Toomey was not given any choice

of investments and was subject to Defendants’ investment decisions. Plaintiff Toomey has suffered

financial harm and has been injured by Defendants’ unlawful conduct as described herein.

        14.     Plaintiff Nanette Langone resides in North Andover, Massachusetts and was a Plan

Member during the class period. Plaintiff Langone is entitled to receive benefits in the amount of

the difference between the value of her account as of the time her account was distributed and what

her account would have been worth at that time had Defendants not violated ERISA as described

herein. While a Member, Plaintiff Langone was not given any choice of investments and was

subject to Defendants’ investment decisions. Plaintiff Langone has suffered financial harm and

has been injured by Defendants’ unlawful conduct as described herein.


                                                  5
           Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 6 of 29




         15.      Plaintiff Randall May resides in Ashby, Massachusetts. Plaintiff May is a

beneficiary of the estate of his son, Martin May, whose Plan account has been active throughout

the class period. Plaintiff May is entitled to receive benefits in the amount of the difference

between the value of his account and what his account would be worth had Defendants not violated

ERISA as described herein. Plaintiff May has not been given any choice of investments and is

subject to Defendants’ investment decisions. Plaintiff May has suffered financial harm and has

been injured by Defendants’ unlawful conduct as described herein

                                                    THE PLAN

         16.      The DeMoulas (Restated) Profit Sharing Plan and Trust was established, as

restated, on April 2, 1989.

         17.      The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C. §

1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).

         18.      The Plan covers eligible employees and former employees of DeMoulas and Indian

Ridge Country Club.

         19.      From the end of 2013 until the end of 2019, the Plan had between 11,000-14,000

Members, and between $580 million and $860 million in assets.

         20.      Plan Members’ accounts are funded by employer contributions, 1 which are subject

to a six-year vesting schedule (vesting at 20% after two years of employment and increasing 20%

each year thereafter). Employees are not permitted to contribute their own money to the Plan.


1
  Employer contributions to a retirement plan are part of a standard benefits package offered by employers to attract
and retain talented employees. See 401K SPECIALIST, Top 4 Priorities of 401(k) Plan Sponsors (Jan. 3, 2016)
(highlighting survey findings that, among large defined contribution plan sponsors, attracting and retaining talented
employees is a top priority), available at http://401kspecialistmag.com/top-4-priorities-of-401k-plan-sponsors; Joan
Vogel, Until Death Do Us Part: Vesting of Retiree Insurance, 9 Indus. Rel. L.J. 183, 216 (1987) (noting that employers
offer retirement benefits to attract and retain “reliable, productive employees”). They do not excuse imprudent
                                                          6
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 7 of 29




        21.      The Plan includes one overarching investment that Plan Members are automatically

enrolled in. Within that investment, Defendants invest in numerous underlying investment

accounts, whose combined returns equal the Plan’s investment performance. Members have no

choice over how their money is invested. Instead, the Plan has a “one-size-fits-all” investment

strategy which every Plan Member is tied to. As a result, Defendants’ choices are critical to

Members’ investment results and, ultimately, their ability to retire with adequate assets.

                                               DEFENDANTS
                                                DeMoulas

        22.      Defendant DeMoulas is headquartered in Tewksbury, Massachusetts. DeMoulas is

the “plan sponsor” within the meaning of 29 U.S.C. § 1002(16)(B), and is also a Plan employer.

DeMoulas is a “named fiduciary” pursuant to 29 U.S.C. § 1102(a) with respect to the Plan because

it is identified in the Plan Documents and Instruments as having authority to determine the Plan’s

investment objectives and approve the Plan’s Investment Policy Statement (“IPS”). According to

the Plan’s Form 5500s, DeMoulas is also the Plan Administrator, controlling and managing the

operation and administration of the Plan with authority to appoint and delegate discretionary

authority to the Trustees. Thus, DeMoulas exercises discretionary authority or discretionary

control with respect to management of the Plan, as well as discretionary authority and

responsibility with respect to the administration of the Plan, and is a functional fiduciary under 29

U.S.C. § 1002(21)(A).

        23.      DeMoulas is also a functional fiduciary because it has authority to appoint, monitor,

remove, and replace the Trustees. All of the Trustees are DeMoulas employees who were


management of a plan’s assets or investments. See Brotherston v. Putnam Invs. LLC, 907 F.3d 17, 28-29 (1st Cir.
2018).
                                                      7
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 8 of 29




appointed by the DeMoulas Board of Directors (the “Board”). It is well accepted that the authority

to appoint, retain, and remove plan fiduciaries constitutes discretionary authority or control over

the management or administration of the plan, and thus confers fiduciary status under 29 U.S.C. §

1002(21)(A). See 29 C.F.R. § 2509.75-8 (D-4); Kling v. Fidelity Management Trust Co., 323 F.

Supp. 2d 132, 142 (D. Mass. 2004) (“The power to appoint fiduciaries is itself a fiduciary

function.”)

The Trustees

        24.      DeMoulas delegated a portion of its fiduciary responsibilities to trustees Arthur T.

Demoulas, William F. Marsden, and William J. Shea (the “Trustees”). Among other things, the

Trustees are responsible for selecting and monitoring the Plan’s investments. The Trustees are

therefore functional fiduciaries pursuant to 29 U.S.C. § 1002(21)(A). 2 The Trustees are senior-

level professional employees or officers of DeMoulas, and at all times were acting within the scope

of their employment or agency with DeMoulas.

                                 FIDUCIARY RESPONSIBILITIES

                                           DUTY OF PRUDENCE

        25.       ERISA imposes strict fiduciary duties upon fiduciaries of retirement plans.

Among other things, the statute provides:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and—

                 (B)     with the care, skill, prudence, and diligence under the circumstances then
                         prevailing that a prudent man acting in a like capacity and familiar with
                         such matters would use in the conduct of an enterprise of like character and
                         with like aims . . . .


2
 The Trustees are also named fiduciaries pursuant to 29 U.S.C. § 1102(a) because they are identified in the Plan
Documents and Instruments as having responsibility for the Plan’s investments or investment managers.
                                                       8
           Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 9 of 29




29 U.S.C. § 1104(a)(1)(B). This is commonly referred to as the “duty of prudence.”

         26.      The duty of prudence includes “a continuing duty to monitor [plan] investments

and remove imprudent ones” that exists “separate and apart from the [fiduciary’s] duty to exercise

prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). If an

investment is imprudent, the plan fiduciary “must dispose of it within a reasonable time.” Id.

(quotation omitted). Fiduciaries therefore may be held liable for either imprudent selection of

investments or for failing to monitor a plan’s investments to ensure that each remains prudent.

Bendaoud v. Hodgson, 578 F. Supp. 2d 257, 271 (D. Mass. 2008) (citing DiFelice v. U.S. Airways,

Inc., 497 F.3d 410, 418 n.3, 423–24 (4th Cir. 2007)).

         27.      The duty of prudence also includes a duty to minimize investment expenses.

Indeed, “[c]ost-conscious management is fundamental to prudence in the investment function.”

Tibble v. Edison Int’l, 843 F.3d 1187, 1197 (9th Cir. 2016) (en banc) (quoting Restatement (Third)

of Trusts § 90 cmt. b (2007)). 3 Thus, selecting and retaining higher-cost investments constitutes a

breach of fiduciary duties when similar or identical lower-cost investments are available. See

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir. 2009).

         28.      In considering whether a fiduciary has breached ERISA’s duty of prudence, the

court considers both the “merits of the transaction” as well as “the thoroughness of the

investigation into the merits of the transaction.” Bunch v. W.R. Grace & Co., 532 F. Supp. 2d 283,

288 (D. Mass. 2008) (quoting Howard v. Shay, 100 F.3d 1484, 1488(9th Cir. 1996)). Mere



3
  The Supreme Court has noted that the legal construction of an ERISA fiduciary’s duties is “derived from the common
law of trusts.” Tibble, 135 S. Ct. at 1828. Therefore, “[i]n determining the contours of an ERISA fiduciary’s duty,
courts often must look to the law of trusts.” Id. In fact, the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B)
is a codification of the common law prudent investor rule found in trust law. Buccino v. Continental Assur. Co., 578
F. Supp. 1518, 1521 (S.D.N.Y. 1983).
                                                          9
        Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 10 of 29




“subjective good faith” in executing these duties is not a defense: “a pure heart and an empty head

are not enough.” Donovan v. Cunningham, 716 F.2d 1455, 1467 (5th Cir. 1983).

       29.     Although ERISA fiduciaries must act “in accordance with the documents and

instruments governing the plan,” that duty exists only “insofar as such documents and instruments

are consistent with” the other duties imposed upon fiduciaries by ERISA. 29 U.S.C. §

1104(a)(1)(D). “This provision makes clear that the duty of prudence trumps the instructions of a

plan document . . . .” Dudenhoeffer, 143 S. Ct. at 2468.

     CONSTRUCTION OF PRUDENT INVESTMENT MENU IN DEFINED CONTRIBUTION PLANS

       30.     When considering an investment for a retirement plan, fiduciaries must give

“appropriate consideration” to a range of factors, including “the opportunity for gain (or other

return) associated with the investment or investment course of action.” 29 C.F.R. § 2550.404a-

1(b)(2)(i). In addition, fiduciaries must consider “the role the investment or investment course of

action plays in … the plan’s investment portfolio,” 29 C.F.R. § 2550.404a-1(b)(1)(i), and “[t]he

composition of the portfolio with respect to diversification,” 29 C.F.R. § 2550.404a-1(b)(2)(ii)(A).

       31.     Although many defined contribution plans offer members a low-risk investment

option that focuses on capital preservation, any such investment is only reasonably designed to be

offered as “part of the portfolio,” not the entire portfolio. See 29 C.F.R. § 2550.404a-1(b)(2)(i).

It is not prudent or appropriate to force plan members into “low-yielding investments” without

regard to their individual desires or needs. See Meyer v. Berkshire Life Ins. Co., 250 F. Supp. 2d

544, 566 (D. Md. 2003).

       32.     To ensure a sufficient mix of investments that meet a wide variety of plan member

needs, prudent fiduciaries of defined contribution plans typically create a “menu” of investment


                                                10
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 11 of 29




options from which members can choose to invest. Each investment option is generally a pooled

investment product (such as a mutual fund or collective investment trust) offering exposure to a

particular asset class or sub-asset class (e.g., large cap equities, mid/small cap equities,

international equities, bonds, capital preservation). 2012 ICI Study at 7; Ian Ayres & Quinn Curtis,

Beyond Diversification: The Pervasive Problem of Excessive Fees and “Dominated Funds” in

401(k) Plans, 124 Yale L.J. 1476, 1485 (2015) (hereinafter “Beyond Diversification”). In addition,

some plans offer what are known as “target date funds,” which include a mix of investments from

different asset classes at a risk level that is designed to decline over time as the targeted retirement

date approaches. 4

         33.      The Plan in this case offered no single asset class options nor any multi-asset class

options tied to a Member’s retirement date or risk tolerance. Instead, it offered only one investment

option with an investment mix determined by Defendants.

                                                  ERISA § 404(c)

         34.      ERISA § 404(c) protects a fiduciary from liability for plan members’ choice of

investments where members have independent control over their accounts and can invest among

different options on the plan’s menu. 29 U.S.C. § 1104(c)(1); 29 C.F.R. § 2550.404c-1(d)(2)(i). 5

In order for fiduciaries to qualify for this potential defense, however, members must be given an

opportunity to choose from a “broad range of investment alternatives.” 29 C.F.R. § 2550.404c-

1(b)(1)(ii). At a minimum, this requires that the plan offer “at least three investment alternatives”




4
  The one-size-fits all investment option in the Plan was not a target-date fund, as it had the same mix of investments
regardless of a Member’s anticipated retirement date (or risk tolerance).
5
  Even in cases where this defense applies, fiduciaries may still be held liable for imprudent construction of the plan’s
investment menu. See 29 C.F.R § 2550.404c-1(d)(2)(iv).
                                                          11
            Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 12 of 29




with “materially different risk characteristics” that “enable the [member] by choosing among them

to achieve a portfolio with aggregate risk and return characteristics at any point within the range

normally appropriate for the [member].” 29 C.F.R. § 2550.404c-1(b)(3)(i)(B); Jenkins v. Yager,

444 F.3d 916, 923 (7th Cir. 2006).

           35.      Because Defendants have not maintained an investment menu with multiple

investment options or allowed Plan Members to exercise any independent control over their

accounts, Defendants do not qualify for § 404(c) protection.

                                 DEFENDANTS’ VIOLATIONS OF ERISA

           DEFENDANTS ADOPTED AN INAPPROPRIATE                     ONE-SIZE-FITS-ALL       INVESTMENT
           STRATEGY FOR THE PLAN

           36.      Defendants had a policy that called for 70% of the Plan’s assets to be allocated into

domestic fixed income options, and 30% into equities. The equity target also included sub-targets

of 20% for U.S. equities and 10% in international equities.

           37.      This one-size-fits-all allocation strategy was inappropriate. As noted above, the

Plan had approximately 11,000 to 14,000 Plan Members, 6 see supra at ¶ 17, with a wide range of

retirement needs and objectives. Based on the amount of plan assets, the average Member account

balance during the statutory period was around $50,000 to 60,000, nowhere near enough to retire.

But Defendants treated the Plan as if each Member had already accrued enough to retire

comfortably, zeroing-in on capital preservation options allowing little opportunity for growth.

           38.      In fact, the Plan’s target allocations are inappropriate even for Members nearing

retirement. Many experts, including one of the managers of the Plan’s underlying accounts



6
    A Member can gain eligibility for the Plan at age 21.

                                                            12
            Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 13 of 29




(Morgan Stanley), recommend that Managers have well over 30% of their retirement portfolio

allocated towards equities at the time they actually retire, given that retirees generally need their

savings to last two to three decades, while recommending that Members further from retirement

allocate as much as 96% of their portfolio to equities. 7 Yet, Defendants inexplicably reserved only

30% of the Plan’s assets for equities.

           39.   Indeed, Defendants failed to meet even this low equities target. As shown by the

chart below, Defendants consistently trailed their equity allocation targets, often by wide margins:



                 Fixed Income                   U.S. Equities                  International Equities
                 (Target 70%)                   (Target 20%)                       (Target 10%)

    2013             85.75%                         11.03%                                3.22%
    2014             85.24%                         11.92%                                2.83%
    2015             77.54%                         19.65%                                2.81%
    2016             74.44%                         20.93%                                4.63%

This made an already significant problem even worse. At this asset allocation level, the Plan was

virtually guaranteed to, at best, earn returns in line with inflation. Such a strategy is incompatible

with meeting a Member’s retirement income needs. At a 15% retirement savings rate over a 35-

year career, a Member earning investment returns in line with inflation will have set aside less than

six years of replacement income—less than a third the length of the average American’s

retirement, according to the U.S. Census bureau. 8




7
  See Morgan Stanley, Taking Aim at Target Date Portfolios, available at
https://www.morganstanley.com/articles/target-date-portfolios; see also The Vanguard Group, Target-Date
Strategies, available at https://institutional.vanguard.com/VGApp/iip/site/institutional/investments/TargetDate.
8
  See https://www.thebalance.com/average-retirement-age-in-the-united-states-2388864 (citing U.S. Census Bureau
data) (last accessed July 22, 2019).
                                                       13
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 14 of 29




         40.      Given the investment strategy employed since 2013, and its incompatibility with

the financial goals and investment horizon of the Plan’s Members, it is reasonable to infer that

Defendants failed to engage in a prudent process of investigating the relevant facts and

circumstances regarding Members’ retirement cash flow needs and overall financial objectives as

they related to the Plan necessary to determine a mix of investments with appropriate overall risk

and return characteristics. See 29 C.F.R. § 2550.404a-1(b).

         DEFENDANTS’ INVESTMENT STRATEGY WAS ALSO POORLY EXECUTED

         41.      In addition to adopting an imprudent one-size-fits all investment strategy,

Defendants compounded their imprudence by executing that strategy poorly.

                                  Imprudent Investment in Cash Accounts

         42.      Even among fixed income investments, Defendants failed to undertake appropriate

efforts to generate meaningful returns. In 2013, for example, Defendants invested $336,814,593,

or 58% of the Plan’s total assets, in cash and money market accounts earning .01% interest or

less. In 2014, Defendants increased the Plan’s investment in cash (or cash equivalents) to a

staggering $401,076,285, or 66% of the Plan’s assets, in accounts earning .05% or less. 9

         43.      Indeed, Defendants left up to tens of millions of dollars each year sitting in bank

accounts that returned 0%, with almost $27,000,000 invested in such a no return account in 2016.

This further demonstrates that Defendants failed to prudently investigate appropriate investments

for the Plan.




9
 This pattern continued throughout the statutory period. As of the end of 2016, the Plan still had $173,411,914 invested
in cash accounts.

                                                          14
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 15 of 29




        44.      There were far better options at comparable levels of risk that would have generated

greater returns for Members. Experts have stated for years that principal preservation options

within defined contribution plans should include investment vehicles like stable value funds. 10

Like money market funds, stable value funds invest in an underlying portfolio of investment-grade

fixed income securities whose principal is guaranteed by the issuer. But stable value funds can

generate additional yield by using longer-maturity securities, while avoiding the associated risk of

principal loss by purchasing insurance contracts from highly-rated insurance companies

guaranteeing the portfolio against loss of principal. Stable value funds thus provide preservation

of principal comparable to money market funds while consistently generating greater returns for

investors.

        45.      Given the superior yields offered by stable value funds at comparable levels of risk,

large plans like the Plan overwhelmingly offer stable value funds as capital preservation

vehicles. See Chris Tobe, CFA, Do Money-Market Funds Belong in 401(k)s?, MarketWatch (Aug.

30, 2013), available at http://www.marketwatch.com/story/do-money-market-funds-belong-in-

401ks-2013-08-30. “With yields hovering around 0%, money-market funds aren’t a prudent

choice for a 401(k).” Id. 11 “Most [defined contribution] plans offer a stable value option.”

METLIFE,         2015       Stable       Value        Study,       at      3      (2015),       available        at


10
   A 2011 study from Wharton Business School, analyzing money market and stable value fund returns from the
previous two decades, went so far as to conclude that “any investor who preferred more wealth to less wealth should
have avoided investing in money market funds when [stable value] funds were available, irrespective of risk
preferences.” David F. Babbel & Miguel A. Herce, Stable Value Funds: Performance to Date, at 16 (Jan. 1, 2011),
available at http://fic.wharton.upenn.edu/fic/papers/11/11-01.pdf; see also Paul J. Donahue, Plan Sponsor Fiduciary
Duty for the Selection of Options in Participant-Directed Defined Contribution Plan and the Choice Between Stable
Value and Money Market, 39 AKRON L. REV. 9, 20–27 (2006).
11
   As the Department of Labor has explained, “because every investment necessarily causes a plan to forgo other
investment opportunities, an investment will not be prudent if it would be expected to provide a plan with a lower
rate of return than available alternative investments with commensurate degrees of risk . . . .” 29 C.F.R. §
2509.2015-01.
                                                        15
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 16 of 29




https://www.metlife.com/assets/cao/institutional-retirement/plan-sponsor/stable-value/Stable-

Value-Vs-Money Market/2015_StableValueStudy_exp12-2017.pdf.

         46.      The returns that could have been achieved by transferring the Plan’s cash

investments to a competitive stable value option are illustrated by data from Hueler Analytics. The

Hueler Index is the industry standard for reporting and measuring returns of stable value funds.

“The Hueler Analytics Stable Value Pooled Fund Universe includes data on 15 funds nationwide

with assets totaling over $105 billion.” See http://hueler.com. Hueler data therefore represents a

reasonable estimate of the returns of a typical stable value fund. As shown below, the returns of

the funds in the Hueler universe on average have far exceeded the returns of the money market

funds that Defendants chose for the Plan:


                                Federated
                                                     Morgan Stanley
                               Government                            Morgan Stanley UBS Liquid
                Hueler                                    ILF
                               Obligations                          ILF Government    Assets
                Index                                 Government
                                  Fund                                 Sec Fund     Government
                                                     Portfolio Fund
                                                                                       Fund
 2013            1.84%             0.01%                 0.00%             --            --
 2014            1.69%             0.01%                 0.04%             --            --
 2015            1.77%             0.01%                 0.01%             --          0.14%
 2016            1.79%             0.38%                 0.39%           0.12%         0.38%

         47.      A prudent fiduciary would have considered higher yielding alternatives (such as a

stable value fund) to the cash and money market accounts in which the Plan was invested. The

fact that Defendants failed to do so further evidences an imprudent investment process. 12



12
   The only conceivable reason to invest in cash or cash equivalents is to ensure sufficient liquidity to pay benefits
due if Members seek withdrawals from their accounts. However, this explanation does not justify the Plan’s massive
investments in cash and cash equivalents. From 2013-2017, the Plan’s contributions exceeded the benefit payments
(including direct rollovers) made to Members each year by an average of over $23,000,000. Defendants could have
easily paid benefits due from the amount of Plan contributions each year alone, leaving no explanation for their
extremely large cash investments.

                                                         16
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 17 of 29




                          Failure to Investigate the Lower-Cost Share Classes

         48.      Although the Plan largely shunned mutual funds throughout the statutory period, it

did invest in two bond funds, the Alliance Bernstein High Income Fund and the Hartford Floating

Rate Bond Fund. Defendants failed to procure the lowest-cost share class of both bond funds in

the Plan. 13

         49.      There is no material difference between share classes other than the costs. Thus,

utilizing the cheapest share class, if available, provides an identical—but less expensive—version

of the same investment, including the identical manager and an identical mix of investments within

each fund. Given the Plan’s size, the Plan had sufficient assets to obtain the lowest-cost share class

available at any given time. However, Defendants did not choose the lowest cost share class.

         50.      For example, since 2013, Defendants have had over $20 million invested in Class

A shares of the Alliance Bernstein High Income Fund, which charge an annual expense ratio of

.83%, despite the fact that otherwise identical Z shares of the same fund, with the exact same

underlying investments, were available at an expense ratio of .50% for investors who could meet

the $2,000,000 investment minimum. Similarly, since 2013 Defendants have had over $15 million

of Plan assets invested in Class A shares of the Hartford Floating Rate Bond Fund at an expense

ratio of 1.00%, despite the availability of cheaper but otherwise identical Class I shares charging

only 0.72% per year that have been available since 2006 to institutional investors such as the Plan,

while Class F shares of the Floating Rate Bond Fund charging only 0.66% per year have been

available to investors that meet a $1 million investment minimum since 2017.


13
  By way of background, most mutual funds offer multiple classes of shares that are targeted at different investors.
Generally, more expensive share classes are targeted at smaller investors with less bargaining power, while lower-
cost share classes are targeted at institutional investors with more assets (like the Plan) and therefore greater
bargaining power.
                                                         17
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 18 of 29




        51.      Defendants have continued to retain class A shares of these funds, even though the

availability of lower-cost options would have been revealed by a reasonable investigation. There

is no justification for Defendants’ failure to use the lower-cost share class as the higher-cost affords

no benefit to Plan Members.

        52.      A prudent fiduciary would have taken advantage of less expensive share classes.

Indeed, many fiduciaries of other retirement plans did just this. This further supports an inference

that Defendants failed to monitor the Plan’s expenses through a set of processes that a prudent

fiduciary would have engaged in.

        DEFENDANTS’ IMPRUDENT INVESTMENT PROCESS HAD SERIOUS CONSEQUENCES                                   FOR
        THE PLAN, WHICH DEFENDANTS IGNORED

        53.      Defendants’ imprudent process for managing the Plan had serious consequences

for Members. Defendants’ IPS specifies a three-to-five year investment horizon, indicating that

the Plan’s investments are expected to outperform specified benchmarks over that time period.

Yet, the Plan’s net investment returns have consistently trailed those of its peers over that time.

Indeed, to say the Plan trailed its peers is an understatement. Based on net investment returns

compared to a universe of 674 peer plans with comparable data, 14 the Plan has ranked as the worst

performing plan in the entire country in the two most recent five-year periods for which data is

publicly available. Further, the Plan has ranked among the five worst plans in the entire country

based on net investment returns over every recent three-year and five-year cycle dating back to

the beginning of the statutory period:




14
  This sample includes defined contribution plans with at least $350 million in assets as of the end of 2011,
complete Form 5500 filings for each year from 2011-2017, a 1/1-12/31 plan accounting year, and no investment in
employer stock. The 2017 data is the most recent data available.
                                                       18
            Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 19 of 29




                       The Plan (ranking out                 Median Plan      10th Percentile Plan
                           of 674 plans)                      (337/674)            (607/674)

                                                             3 -year cycles
      2011-2013            3.53% (671/674)                      9.54%               7.91%
      2012-2014            4.21% (674/674)                      12.15%              9.92%
      2013-2015            2.76% (672/674)                       7.95%              6.26%
      2014-2016            1.86% (673/674)                       4.63%              3.70%
      2015-2017            3.50% (670/674)                       7.72%              6.42%
                                                             5-year cycles
      2011-2015            2.48% (671/674)                      6.89%               5.71%
      2012-2016            3.22% (674/674)                      8.65%               7.20%
      2013-2017            3.80% (674/674)                      9.55%               8.06%

           54.     A prudent fiduciary acting in the best interests of the Plan would not have

maintained the same flawed investment strategy despite such resoundingly poor results. The Plan

was not only the worst performing plan in the country among its peers during Defendants’ own

preferred investment horizon, it trailed even its lowest-performing peers by a significant margin,

consistently underperforming even the 10th percentile plan by a massive three-to-five

percentage points per year. From 2012-2016, the Plan was the worst performing plan in the

country, trailing the next lowest-returning plan by almost a full percent. 15 The Plan did not just

trail even its poorest-performing peers, it was lapped by them.

           55.     Plaintiffs do not allege that low returns, by themselves, constitute a fiduciary

breach. However, the substantial deviation of the Plan’s returns from those of every single other

defined contribution plan in the United States reflects Defendants failed to exercise basic levels




15
     The 673rd ranked plan returned 4.15% from 2012-2016.
                                                        19
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 20 of 29




of diligence, care, and skill in designing, monitoring, and implementing the Plan’s investment

strategy that prudent fiduciaries exercise. To make matters worse, Members were held captive to

this strategy, as there were no alternative strategies or investments available in the Plan. Had

Defendants prudently investigated and evaluated the retirement income needs of Members, and

the appropriate overall risk and return characteristics that would be necessary to enable Plan

Members to meet those needs, Defendants would have abandoned their unorthodox strategy and

replaced it with superior alternatives commonly used in other large retirement plans, or at the very

least investigated significantly better performing options with risk characteristics in line with their

inappropriate strategy. Defendants also could have offered alternative or additional investment

options to Plan Members. If Defendants had taken these measures, they would have materially

improved Members’ investment options and net performance. Instead, the Plan suffered tens of

millions of dollars in lost investment returns, and Plan Members’ retirement nest eggs were

severely impaired.

IV.    PLAINTIFFS LACKED KNOWLEDGE OF DEFENDANTS’ INVESTMENT PROCESS AND OTHER
       MATERIAL FACTS PRIOR TO SUIT.

       56.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the asset allocation of the Plan compared to similar plans, the Plan’s poor returns compared

to other similar plans, Defendants’ failure to re-evaluate the Plan’s investment strategy after poor

performance, the availability of stable value funds and higher performing capital preservation

options, the availability of lower-cost share classes, Defendants’ failure to investigate such higher-

performing options and lower-cost share classes, the terms of the IPS, and Defendants’ failure to

meet the asset-allocation targets in the IPS) until shortly before this suit was filed. Further,

Plaintiffs do not have actual knowledge of the specifics of Defendants’ decision-making processes

                                                  20
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 21 of 29




with respect to the Plan (including Defendants’ processes for selecting, monitoring, and evaluating

their unorthodox investment strategy and Defendants’ processes for selecting, monitoring, and

removing investments), because this information is solely within the possession of Defendants

prior to discovery. For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth above.

                                     CLASS ACTION ALLEGATIONS

         57.      29 U.S.C. § 1132(a)(2) authorizes any Member of the Plan to bring an action

individually on behalf of the Plan to obtain for the Plan the remedies provided by 29 U.S.C. §

1109(a). Plaintiffs seek certification of this action as a class action pursuant to this statutory

provision and Fed. R. Civ. P. 23.

         58.      Plaintiffs assert their claims in Counts I and II on behalf of a class of of Plan

Members defined as follows: 16

         All participants and beneficiaries of the DeMoulas (Restated) Profit Sharing Plan
         and Trust at any time on or after July 30, 2013, excluding Defendants, the Trustees,
         or any other employees with responsibility for the Plan’s investment or
         administrative functions, and members of Defendants’ Board of Directors.

         59.      Numerosity:        The Class is so numerous that joinder of all Class members is

impracticable. The Plan had over 10,000 Members during the applicable period.

         60.      Typicality:        Plaintiffs’ claims are typical of the Class members’ claims. Like

other Class members, Plaintiffs are Plan Members and suffered injuries as a result of Defendants’

mismanagement of the Plan. Defendants treated Plaintiffs consistently with other Class members

with regard to the Plan. Defendants’ imprudent decisions affected all Plan Members similarly.



16
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for class certification
or subsequent pleadings in this action.
                                                           21
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 22 of 29




       61.     Adequacy:       Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs’ interests are aligned with the Class that they seek to represent, and they have retained

counsel experienced in complex class action litigation, including ERISA litigation. Plaintiffs do

not have any conflicts of interest with any Class members that would impair or impede their ability

to represent such Class members.

       62.     Commonality: Common questions of law and fact exist as to all Class members

and predominate over any questions solely affecting individual Class members, including but not

limited to:

               a. Whether the Plan’s fiduciaries breached their fiduciary duties by engaging
                  in the conduct described herein;

               b. Whether Defendants breached their duty to monitor other Plan fiduciaries;

               c. The proper form of equitable and injunctive relief;

               d. The proper measure of monetary relief.

       63.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual Class members that would establish incompatible

standards of conduct for Defendants.

       64.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual Class members, as a practical matter, would be dispositive

of the interests of the other persons not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests. Any award of equitable relief

by the Court, such as removal or replacement of particular Plan investments or removal or

replacement of a Plan fiduciary, would be dispositive of non-party Plan Members’ interests. The

                                                 22
        Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 23 of 29




accounting and restoration of the property of the Plan that would be required under 29 U.S.C. §§

1109 and 1132 would be similarly dispositive of the interests of other Plan Members.

       65.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendants’ conduct as described in this Amended

Complaint applied uniformly to all members of the Class. Class members do not have an interest

in pursuing separate actions against Defendants, as the amount of each Class member’s individual

claims is relatively small compared to the expense and burden of individual prosecution, and

Plaintiffs are unaware of any similar claims brought against Defendants by any Class members on

an individual basis. Class certification also will obviate the need for unduly duplicative litigation

that might result in inconsistent judgments concerning Defendants’ practices. Moreover,

management of this action as a class action will not present any likely difficulties. In the interests

of justice and judicial efficiency, it would be desirable to concentrate the litigation of all Class

members’ claims in a single forum.

                                            COUNT I
                                     Breach of Duty of Prudence
                                      29 U.S.C. § 1104(a)(1)(B)

       66.     Defendants DeMoulas and the Trustees are fiduciaries of the Plan under 29 U.S.C.

§§ 1002(21) and/or 1102(a)(1).

       67.     29 U.S.C. § 1104 imposes a duty of prudence upon Defendants in their

administration of the Plan and in selecting and monitoring the Plan’s investments.




                                                 23
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 24 of 29




       68.     Among other things, Defendants were responsible for maintaining investments that

would meet the needs of Plan Members, prudently selecting quality investment options, evaluating

and monitoring the Plan’s investments on an ongoing basis and eliminating imprudent ones,

ensuring that the Plan’s fees were reasonable, and taking all necessary steps to ensure that the

Plan’s assets were invested prudently.

       69.     As described throughout this Complaint, Defendants breached their fiduciary duties

and failed to employ a prudent process for selecting, monitoring, and reviewing the Plan’s

investments. Defendants adopted a one-size-fits-all investment strategy for the Plan without regard

for Members’ needs and failed to prudently execute that strategy by choosing poorly-performing

options when better performing options would have been revealed by a reasonable investigation.

Defendants also imprudently retained poorly-performing investments and failed to appropriately

monitor their performance. In addition, Defendants failed to investigate lower-cost share classes

available to them, opting for higher-cost investments with no benefit to Plan Members. Further,

Defendants placed an extremely high level of Plan assets in cash accounts earning little or no

interest when comparable superior options would have been revealed by a reasonable investigation

into alternative options.

       70.     Each of the above actions and omissions described in paragraph 68 and elsewhere

in this Amended Complaint demonstrate that Defendants failed to discharge their duties with

respect to the Plan with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent person acting in a like capacity and familiar with such matters would

have used in the conduct of an enterprise of like character and with like aims, thereby breaching

their duties under 29 U.S.C. § 1104(a)(1)(B).


                                                24
          Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 25 of 29




         71.   Each Defendant is personally liable, and jointly and severally liable, under 29

U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make good to the Plan the losses resulting from

the aforementioned breaches. In addition, Defendants are subject to other equitable relief as

provided by ERISA.

         72.   Each Defendant knowingly participated in each breach of the other Defendants,

knowing that such acts were a breach, enabled the other Defendants to commit breaches by failing

to lawfully discharge such Defendant’s own duties, and knew of the breaches by the other

Defendants and failed to make any reasonable and timely effort under the circumstances to remedy

the breaches. Accordingly, each Defendant is also liable for the losses caused by the breaches of

its co-fiduciaries under 29 U.S.C. § 1105(a).

                                           COUNT II
                                 Failure to Monitor Fiduciaries

         73.   As alleged throughout the Complaint, Defendants (including the Trustees) are

fiduciaries of the Plan pursuant to 29 U.S.C. § 1002(21).

         74.   DeMoulas is responsible for appointing and removing the Trustees.

         75.   Given that DeMoulas, through its Board of Directors, had overall oversight

responsibility for the Plan, and the explicit fiduciary duty to appoint, monitor, and remove the

Trustees, DeMoulas had a fiduciary responsibility to ensure that the Trustees acted prudently at all

times.

         76.   A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment of plan assets, and must

take prompt and effective action to protect the plan and Members when the monitored fiduciaries

are not meeting their fiduciary obligations.

                                                25
        Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 26 of 29




       77.     To the extent that DeMoulas’ fiduciary monitoring responsibilities were delegated,

this monitoring duty included an obligation to ensure that any delegated tasks were being

performed prudently.

       78.     DeMoulas breached its fiduciary monitoring duties by, among other things:

               a. Failing to monitor and evaluate the performance of the Trustees or have a

                   system in place for doing so, standing idly by as the Plan suffered significant

                   losses as a result of the Trustees’ imprudent actions and omissions with respect

                   to the Plan;

               b. Failing to monitor the Trustees’ fiduciary processes, which would have alerted

                   a prudent fiduciary to the breaches of fiduciary duties described herein;

               c. Failing to remove Trustees whose performance was inadequate in that they

                   continued to maintain imprudent, excessively costly, and poorly performing

                   investments within the Plan, all to the detriment of the Plan and Plan Members’

                   retirement savings; and

               d. Failing to cause the Trustees to reconsider or revise their flawed investment

                   strategy.

       79.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses per year due to excessive fees and investment

underperformance.

       80.     Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), DeMoulas is liable

to restore to the Plan all losses suffered as a result of its failure to properly monitor the Plan’s

fiduciaries, and subsequent failure to take prompt and effective action to rectify any observed


                                                26
         Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 27 of 29




fiduciary breaches. In addition, DeMoulas is subject to other equitable relief as provided by

ERISA.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, as representatives of the Class defined herein, and on behalf of

the Plan, pray for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
               Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’
               counsel as Class Counsel;

       C.      A declaration that Defendants have breached their fiduciary duties under
               ERISA;

       D.      A declaration that Defendant DeMoulas breached its fiduciary duty to monitor
               the Trustees;

       E.      A declaration that Defendants have no defense to liability under ERISA §
               404(c);

       F.      An order compelling Defendants to personally make good to the Plan all losses
               that the Plan incurred as a result of the breaches of fiduciary duties described
               above;

       G.      Other equitable relief to redress Defendants’ illegal practices and to enforce the
               provisions of ERISA as may be appropriate;

       H.      An award of pre-judgment interest;

       I.      An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and/or
               the common fund doctrine;

       J.      An award of such other and further relief as the Court deems equitable and just.




                                                27
       Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 28 of 29




Dated: September 24, 2020          NICHOLS KASTER, PLLP

                                   By: s/ Kai Richter
                                   Paul J. Lukas, MN Bar No. 22084X*
                                   Kai Richter, MN Bar No. 0296545*
                                   Brock J. Specht, MN Bar No. 0388343*
                                   Brandon T. McDonough, MN Bar No. 0393259*
                                   Ben J. Bauer, MN Bar No. 0398853*
                                           * admitted pro hac vice
                                   4600 IDS Center
                                   80 S 8th Street
                                   Minneapolis, MN 55402
                                   Telephone: 612-256-3200
                                   Facsimile: 612-338-4878
                                   lukas@nka.com
                                   krichter@nka.com
                                   bspecht@nka.com
                                   bmcdonough@nka.com
                                   bbauer@nka.com

                                   BLOCK & LEVITON LLP

                                   Jason M. Leviton (BBO #678331)
                                   260 Federal Street, #1860
                                   Boston, MA 02110
                                   Telephone: (617) 398-5600
                                   Facsimile: (617) 507-6020
                                   jason@blockesq.com


                                   ATTORNEYS FOR PLAINTIFFS




                                     28
        Case 1:19-cv-11633-LTS Document 67 Filed 09/24/20 Page 29 of 29




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020, a true and correct copy of the foregoing

was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

Dated: September 24, 2020                   s/Kai Richter
                                            Kai Richter




                                              29
